Citation Nr: 1208987	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  07-32 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a shoulder disability. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and T.O.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to April 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a shoulder injury.

In September 2008, a Travel Board hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

This appeal was previously before the Board and the Board remanded the claim in December 2008, August 2009, and March 2010 for additional development.  The case has been returned to the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is still required prior to adjudicating the Veteran's claim for service connection for a shoulder disability. 

At the Veteran's May 2009 VA orthopedic examination, the VA examiner noted that there was insufficient evidence for a diagnosis related to either shoulder, but then went on to render a diagnosis of left trapezius muscle strain and stated that the symptoms in the Veteran's left shoulder are likely caused by trapezius muscle strain/spasm. 


Pursuant to the Board's August 2009 remand, the claims file was returned to the same May 2009 VA examiner for review and for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed disability of left trapezius muscle strain is related to the Veteran's military service, to specifically include the air conditioning vent falling on the Veteran's upper back.  It was instructed that a rationale for all opinions expressed should be provided. 

In a November 2009 medical opinion statement, the May 2009 VA examiner stated that the Veteran's trapezius muscle strain is less likely as not (less than 50/50 probability) caused by or a result of military service, specifically the air conditioning vent falling on the Veteran's upper back.  The examiner noted that a September 2009 letter in the claims file from the Veteran's private physician documented that the Veteran has been treated five times for trapezius muscle strain beginning in 2006, while the incident with the air conditioning vent occurred in 1989.  No further rationale was provided. 

In the March 2010 remand, the Board noted that while the Veteran's private physician did state in a September 2009 letter that the Veteran has been treated more than five times for trapezius muscle strain since 2006, this letter also states that the Veteran has only been a patient of that physician since 2006.   The Board observed in March 2010 that significantly, in addition to his treatment since 2006, the claims file reflects that the Veteran has complained repeatedly of shoulder pain to other treatment providers since April 1991.  Therefore, the Board determined that the rationale provided by the VA examiner in the November 2009 opinion was inadequate.  Thus, the Board found that the claims file should once again be returned to the May 2009 examiner to obtain an opinion with complete rationale as to whether the Veteran's left trapezius strain is related to his active service, taking into account his treatment for shoulder pain since April 1991.  The Board specifically directed the examiner to opine as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed disability of left trapezius muscle strain is related to the Veteran's military service, taking into account his treatment for shoulder pain since April 1991.  The Board indicated that a complete rationale for all opinions expressed should be provided. 

Pursuant to the March 2010 remand, the Veteran was provided with another VA joints examination in May 2011, because the May 2009 VA examiner has retired from VA service.  The May 2011 examiner rendered a diagnosis of chronic recurrent left trapezius muscle strain, but did not provide an opinion regarding the etiology of such condition.

In a November 2011 addendum to the May 2011 VA examination report, the May 2011 VA examiner stated that it is not at least as likely as not that the left shoulder symptoms that the Veteran has currently are due to or the result of the left shoulder injury that he incurred while serving in the military.  The examiner noted in his rationale that the service treatment records verify that the Veteran had an injury to his left upper shoulder during service.  The service treatment records also show that the Veteran was seen for a follow-up visit regarding this injury approximately one month after the injury and again about three months after the injury.  At the second follow-up visit he reported that the symptoms related to the injury had resolved, in that he had not had any pain over the previous weekend.  The examiner noted that the Veteran also reports that while in service he also had a left shoulder injury that was the result of an assault.  The examiner stated that the service treatment records do not verify this history and the medical records after he left military service are not consistent with the history that he provided during the May 2011 VA examination.  The examiner stated that as this in-service injury occurred approximately 20 years ago, within 3 months of this injury the Veteran reported 
that the symptoms had resolved, and there are inconsistencies in his history, it is not at least as likely as not that his current left shoulder symptoms are due to or the result of the left shoulder injury that he incurred during service.

However, the Board notes that the examiner failed to take into account the Veteran's treatment for shoulder pain since April 1991, as requested by the Board in the March 2010 remand instructions.  In this regard, April 1991 treatment records noted he had a tight mid and upper trapezius.  An April 1991 physical therapy report appears to note winging of the left scapula and wasting of musculature around the left shoulder and scapula.  It was noted that he was working in a nursing home at that time and was observed having difficulty lifting patients.  According, the Board finds that the rationale provided by the VA examiner in the November 2011 opinion does not comply with the directive in the March 2010 remand.

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims ("Court").  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

Thus, this issue must be remanded for compliance with the March 2010 Board remand, to provide a complete rationale for the examiner's opinion with consideration of the Veteran's complete medical history, specifically taking into account his treatment for shoulder pain since April 1991.
 
Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the May 2011 VA joints examination, if available, for consideration and discussion of the Veteran's complete medical history, specifically taking into account and addressing his treatment for shoulder pain since April 1991 (when a tight mid and upper trapezius was noted, as well as winging of the left scapula and wasting of musculature around the left shoulder and scapula).  Following review of the claims file, the examiner should indicate whether review of this medical history, including the Veteran's repeated complaints of shoulder pain to treatment providers since April 1991, changes his conclusion in November 2011 that "it is not at least as likely as not that the left shoulder symptoms that [the Veteran] has currently are due to or the result of the left 
shoulder injury that he incurred while serving in the military.  A complete rationale for all opinions expressed should be provided.

If this examiner is not available, arrange for the opinion to be provided by another examiner of similar qualifications.  If a new examination is deemed necessary by the examiner, one should be scheduled.

2.  Thereafter, the RO/AMC should review the claims file to ensure that the requested medical opinion is responsive to and in complete compliance with the directives of this remand, and if it is not, the RO/AMC should implement corrective procedures. 

3.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

